       Case 2:21-cv-00015-SPL Document 48 Filed 07/02/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                            )    No. CV-21-00015-PHX-SPL
      Hugo Jaime, et al.,
 9                                            )
                                              )
                       Plaintiffs,            )    ORDER
10                                            )
      vs.
11                                            )
                                              )
      Parts Authority LLC, et al.,            )
12                                            )
13                     Defendants.            )
                                              )
14                                            )

15          Before the Court are Defendant Yaron Rosenthal’s Motion to Dismiss for Lack of

16   Personal Jurisdiction Pursuant to Rule 12(b)(2) (Doc. 17) and Defendant Larry Browne’s

17   12(b)(2) Motion to Dismiss for Lack of Personal Jurisdiction. (Doc. 19) The Motions are

18   ripe for review. (Docs. 39, 40, 46, 47) For the following reasons, the Motions will be

19   denied.

20          Both Rosenthal and Browne previously filed a Motion to Dismiss pursuant to Fed.

21   R. Civ. P. (“Rule”) 12(b)(3) and 12(b)(6). (Doc. 15 at 1) (“All Defendants move pursuant

22   to Federal Rule Civil Procedure 12(b)(3) ….and pursuant to Federal Rule Civil Procedure

23   12(b)(6) to dismiss the complaint….”) (emphasis added).

24          Rule 12(g)(2) requires all Rule 12 motions to be joined as a singular motion, save

25   for a few exceptions, none of which apply here. Under Rule 12(h)(1), any defense listed in

26   Rule 12(b)(2)–(5) is waived by omission from a previous Rule 12 motion. Rosenthal and

27   Browne did not join the Rule 12(b)(2) arguments raised by their co-defendants in

28   Document 15, instead filing separate motions days after the original. Thus, the Court
       Case 2:21-cv-00015-SPL Document 48 Filed 07/02/21 Page 2 of 2




 1   considers their personal jurisdiction defenses waived and will exercise personal jurisdiction
 2   over both individuals.
 3          Therefore,
 4          IT IS ORDERED THAT Defendant Yaron Rosenthal’s Motion to Dismiss for
 5   Lack of Personal Jurisdiction Pursuant to Rule 12(b)(2) (Doc. 17) is denied.
 6          IT IS FURTHER ORDERED THAT Defendant Larry Browne’s 12(b)(2) Motion
 7   to Dismiss for Lack of Personal Jurisdiction (Doc. 19) is denied.
 8          Dated this 2nd day of July, 2021.
 9
10                                                     Honorable Steven P. Logan
                                                       United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
